Exhibit 10.4(a)

 

MINISTRY OF MINES AND GEOLOGY

 

REPUBLIC OF GUINEA

 

 

LABOR-JUSTICE-SOLIDARITY

 

ARRETE N° 10629 /MMG/SGG

PROVIDING FOR AUTHORIZATION OF THE ASSIGNMENT OF A PARTICIPATING INTEREST
BETWEEN SCS CORPORATION AND TULLOW GUIUNEA, LTD.

 

THE MINISTER

 

In view of the Constitution;

In View of Ordinance N° 119/PRG/86 of September 23, 1986, concerning the
Petroleum Code of the Republic of Guinea;

In View of Decree N° 168/PRG/86 dated September 23, 1986, concerning the
Petroleum Code of the Republic of Guinea;

In view of Decree/2010/071/PRG/CNDD/SGG dated May 10, 2010, concerning approval
of the Hydrocarbon Production Sharing Contract, as amended, signed by the
Republic of Guinea and SCS Corporation;

In view of D/2012/109/PRG/SGG/dated October 5, 2012, D/2012/121/PRG/SGG dated
November 8, 2012, and D/2012/127/PRG/SGG dated November 28, 2012, concerning the
nomination of Ministers;

In view of Decree N° 339/SGG/MNREE/87 dated June 24, 1987, concerning Approval
of the Hydrogen Production Sharing Contract model;

In view of Arrete/2010/0925/MMG/SGG dated April 12, 2010, authorizing an
assignment of a participating interest, relative to a 23% share of SCS
Corporation in Dana Petroleum;

In View of the Hydrocarbon Production Sharing Contract signed on September 22,
2006, between the Guinean Government and the company SCS
Corporation/Hyperdynamics, as amended to this date;

 

RESOLVES

 

Article 1: The Republic of Guinea authorizes the assignment to Tullow Guinea
Ltd., a corporation under English law whose main office is located at 9 Chiswick
Park, 566 Chiswick High Road, London, W4 5XT, England, amounting to a 40%
Participating Interest in the hydrocarbon production sharing contract signed on
September 22, 2006, between CSC [sic] Corporation and the Republic of Guinea, as
amended to-date;

 

--------------------------------------------------------------------------------


 

The 40% assigned to Tullow Guinea Ltd. is issued from the portion held by SCS
Corporation within said production sharing contract.

 

Article 2: The assignment of the Participating Interest cited in Article 1,
above, is preferred in conformity with the provisions of Articles 13 and 17 of
the Petroleum Code and of the Deed of Assignment signed by SCS Corporation and
Tullow Guinea Ltd.

 

Article 3: This Arrete takes effect as of the date it is signed, will be
recorded and published in the official journal of the Republic.

 

 

Conakry, December 27, 2012

 

 

 

[g21231kki001.jpg]

 

Distribution:

 

 

 

RGP

2

Office of the Prime Minister

1

SGG

1

SG MMG

1

MMG chief of staff

1

OGRPP

1

SCS Corporation

1

Tullow Guinea Ltd.

1

Archives

2/13

 

--------------------------------------------------------------------------------